Citation Nr: 1605507	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-24 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for myofascial dysfunction, left lower paraspinal muscles with mild degenerative disk disease, L5-S1 (low back disorder).

2. Entitlement to service connection for residuals, removal of uterine fibroids (also claimed as pelvic pain, menstrual disorder, and parasitic fibroids), as due to undiagnosed illness.
 
3. Entitlement to service connection for residuals, status post resection of rectosigmoid and rings (claimed as removal of part of small intestine), as due to undiagnosed illness.

4. Entitlement to service connection for obstructive sleep apnea.
 
5. Entitlement to service connection for residuals, status post hysterectomy.
 
6. Entitlement to service connection for gastroesophageal reflux disease (GERD), as due to undiagnosed illness.
 
7. Entitlement to service connection for residuals of diverticulosis, as due to undiagnosed illness.
 
8. Entitlement to service connection for irritable bowel syndrome (IBS), as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1984 to November 1984; September 1990 to August 1991; and April  2006 to July 2007. She served in the Southwest Asia theater of operations from October 1990 to July 1991 and June 2006 to June 2007.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In March 2015 the Board remanded the issues on appeal for further development.

All of the claims, with the exception of service connection for a low back disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran's current low back disorder is causally related to, or was aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for myofascial dysfunction, left lower paraspinal muscles with mild degenerative disk disease, L5-S1 (low back disorder) have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in October 2009.

VA has a duty to assist the Veteran in the development of the claims. The claims file includes service treatment records (STRs), VA medical records, private medical records, and statements in support of the claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

VA examinations were obtained in October 2010 and December 2009. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that in regard to the claim for a low back disorder, the Veteran has been afforded adequate VA examinations/opinions. The report includes clinical examinations, and the Veteran's reported symptoms. The report provides findings relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate these claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran with myofascial dysfunction left lower lumbar paraspinal muscles with mild degenerative disc disease L5-S1. (See December 2009 VA medical examination.). Thus an essential element has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty she was treated for back pain. The claims folder reflects that the Veteran was treated for mid-back pain in June 1991. (See June 1991 progress notes). As such, the Board finds that based on the claims folder, the Veteran's contention of an in-service back injury is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below, that the competent, credible evidence of record is against such a finding. Thus, the third requirement has not been met. 

In an October 2010 VA medical examination, the examiner opined that the Veteran's current low back disorder is less likely than not related to her active military service. The examiner explained that the Veteran's in-service back treatment was for mid back pain and her current condition affects her lower back. Additionally, in a December 2009 VA medical examination the Veteran reported that her low back disorder had its onset in 2008, after her active military service.

Further, in a June 2007 Post-Deployment Health Assessment, the Veteran denied any back pain.

The Board notes that the Veteran may sincerely believe that her low back disorder is causally related to active service. However; the probative clinical etiology opinion with regard to the Veteran's low back disorder is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disorder, to include myofascial dysfunction, left lower paraspinal muscles with mild degenerative disk disease, L5-S1, is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The claims file includes a September 2010 medical report, in which the clinician concluded that there is no relation between the development of fibroid tumors and dysfunctional uterine bleeding and Gulf War exposures. The clinician failed however, to provide a rationale for his medical determination. When a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). As such, the Board finds the opinion to be inadequate and must remand for a supplemental opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, the Board finds that a remand is necessary in regard to the Veteran's claimed conditions of: IBS; diverticulosis; status post resection of rectosigmoid and rings; status post hysterectomy; GERD; and OSA. The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to these claimed conditions. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has complained of or has been treated for the above conditions. Furthermore, the Veteran contends that these conditions may be associated with her active military service. In this case, without adequate medical examinations and medical opinions in regard to the issues claimed above, the Board finds the current evidence to be insufficient to decide the claims. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate her claims to service connection.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental clinical opinion. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has residuals associated with the removal of uterine fibroids (also claimed as pelvic pain, menstrual disorder, and parasitic fibroids) related to, or aggravated by, her military service, to include as due to an undiagnosed illness. The opinion should include a complete rationale. The clinician should consider the entire claims file. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

2. Schedule the Veteran for a VA medical examination with the appropriate clinicians in regard to entitlement to service connection for: IBS; diverticulosis; status post resection of rectosigmoid and rings; status post hysterectomy; GERD; and OSA. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The clinician is requested to furnish the following opinions: 

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has residuals, status post resection of rectosigmoid and rings (claimed as removal of part of small intestine) related to, or aggravated by, her military service, to include as due to an undiagnosed illness.

b.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has OSA related to, or aggravated by, her military service.

c.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has residuals, status post hysterectomy related to, or aggravated by, her military service.

d.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has GERD related to, or aggravated by, her military service.

e.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has residuals of diverticulosis related to, or aggravated by, her military service, to include as due to an undiagnosed illness.

f.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has IBS related to, or aggravated by, her military service.

g.) The examiner should specifically address whether the Veteran has any functional gastrointestinal disorder (excluding structural gastrointestinal disease) within the meaning of 38 C.F.R. 3.317(a)(2)(i)(3).  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least six months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least three months prior to diagnosis.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


